Title: 27th.
From: Adams, John Quincy
To: 


       Wrote all the forenoon. In the afternoon I read a novel, which arrived from England by the last vessel. The title is Louisa, or the cottage on the moor. It is light and airy like most novels. The stile is rather unequal; in some places pretty, and in others very defective: it appears to be a lady’s stile. There are no marked characters in it; and very little acquaintance of human life. In short this novel cannot give instruction but it will, entertainment: the story is interesting, and affecting. The incident of Danvers’ carrying off Louisa, from Dover is theatrical, and related with more circumstances of probability than are usual in Scenes of that kind, but it must be confest that probability is but little consulted in the general course of the story. I imagine it is the production of a lady, and that is sufficient to screen it from the severity of criticism.
      